IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF DISCIPLINE OF                         No.6
                  ELIZABETH T. ZAGAJESK1, BAR NO.
                  10808.
                                                                                11 L E
                                                                                      FEB 1 7 2016
                                                                                   tzA E K. LINDEMAN
                                                                                CLE
                                                                                BY       tr
                                                                                     CHI D
                                                                                                   A
                                                                                               CLERK


                       ORDER OF TEMPORARY SUSPENSION AND REFEE1144:
                            SOUTHERN NEVADA DISCIPLINARY BOARD
                              This is a petition under SCR 111(4) concerning attorney
                  Elizabeth Zagajeski, based on multiple misdemeanor convictions: battery-
                  domestic violence (two convictions), failure to appear after admission to
                  bail or release without bail (two convictions), and issuance of a check
                  without sufficient funds (one conviction). It appears that Zagajeski did not
                  report the convictions to the State Bar as required by SCR 111(2). 1
                              Although the battery and failure-to-appear crimes are not
                  "serious" as defined by SCR 111(6), the insufficient-funds crime is a
                  "serious" offense even though it is less than a felony, because one of the
                  necessary elements is, as determined by the statutory definition of the
                  crime, misrepresentation or fraud.   See NRS 205.130(1) (providing that "a
                  person who willfully, with an intent to defraud, draws or passes a check or
                  draft to obtain" money, valuable property, services, the use of property, or

                        'Although each of Zagajeski's convictions was based on a nobo
                  contendere plea, they constitute "convictions" for purposes of SCR 111.
                  See SCR 111(1). We note that Zagajeski has been administratively
                  suspended for failing to comply with mandatory reporting obligations and
                  pay annual bar license fees (July 23, 2013) and for failing to comply with
                  mandatory continuing legal education requirements (April 10, 2014). It
                  does not appear that Zagajeski has taken the necessary actions to resolve
                  those administrative suspensions.
SUPREME COURT
       OF
     NEVADA


(0) 1947A   ze,
                 credit at a gaming establishment when the person has insufficient money
                 to pay the instrument in full upon its presentation is guilty of criminal
                 offense (emphasis added)). Therefore, an automatic temporary suspension
                 is required under SCR 111(7) and referral to a disciplinary board is
                 required under SCR 111(8). Accordingly, we temporarily suspend
                 Zagajeski from the practice of law in Nevada and refer this matter to the
                 Southern Nevada Disciplinary Board for the institution of a hearing before
                 a hearing panel in which the sole issue to be determined shall be the
                 extent of the discipline to be imposed.
                             It is so ORDERED. 2

                                            /M\


                                          Parra guirre


                                                                  --




                 Douglas7                                      Cherry


                 cc: Chair, Southern Nevada Disciplinary Board
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Elizabeth T. Zagajeski
                      Cobeaga Law Firm
                      Law Offices of Philip J. Trenchak, Esq.
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




                       2This constitutes our finalS disposition of this matter. Any further
                 disciplinary proceedings involving Zagajeski shall be docketed as a new
                 matter.

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    e